DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burstein (US 20180267919 A1), hereinafter referred to as D1, in view of Le et al. (US 2021/0320866 A1), hereinafter referred to as D2.
Regarding claims 1, 11, and 20, D1 discloses a receive queue with stride-based data scattering, which comprises:
implementing a SRQ (shared receive queue) configured to receive request messages from requesters initiating transactions that consume WQEs (work queue elements) of the SRQ (Referring to Figures 3-5, Driver program 50 periodically checks whether the number of remaining WQEs 64 in SRQ 62, by definition comprises an implemented SRQ and that consumes WQEs.  See paragraph 0068-0070.)
monitoring consumption of the WQEs by the requesters; determining that a requester has a WQE consumption exceeding a policing threshold (Referring to Figures 3-5, Driver program 50 periodically checks (monitors consumption) whether the number of remaining WQEs 64 in SRQ 62 (or equivalently, the number of available buffers) has dropped below a predefined threshold limit, at a queue checking step 96 (checking the threshold comprises instances in which WQE consumption exceeds the threshold). This limit is typically set in software based on a tradeoff between the desired memory footprint and the expected rate of packet arrival on the participating QPs 60. When the number of remaining WQEs has dropped below the limit, driver program 50 reserves one or more additional buffers 66 and writes corresponding WQEs 64 to SRQ 62, at a WQE posting step 98. At this stage, host computer 22 is ready to receive further send packets, at a packet arrival step 100.  See paragraph 0068-0070.)
D1 does not disclose in response to determining that the WQE consumption of the requester exceeds the policing threshold, sending a response message to the requester that results in reducing the WQE consumption of the requester.
D2 teaches in response to detection of congestion at a queue q2 associated with egress ports 154 of destination switch 150, switch 150 can send an SFC signal to source switch 110. Congestion can be detected based on one or more of: a queue level equaling or exceeding a threshold level (consumption of the requester exceeds the policing threshold) and/or a rate of change of queue occupancy of one or more of queues q1 to q3. SFC can be used by source switch 110 to reduce the transmission (TX) rate or pause transmission at host 100-0 to at least congested queue q2, and potentially one or more other queues. The SFC signal can convey one or more of: IP address of sender network interface device, IP address of congested switch, IP address of destination network interface device, Differentiated Services Code Point (DSCP) (e.g., identifier of congested queue), pause duration (to be applied against a reference start time), or remote direct memory access (RDMA) queue pair (QP) number or other transport protocol endpoint identifier (e.g., Transmission Control Protocol (TCP) port, or others). Source flow control (SFC) signaling can be conveyed using L2 (e.g., Ethernet) or L3 (e.g., IP) protocol communications, in some examples (sending a response message to the requester that results in reducing the consumption of the requester). SFC is sent using L3 protocol and can be forwarded multiple hops. SFC packet is compatible with L3 routing.  See paragraphs 0015-0017.
	The claims are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.  The claims represent the application of a well-known technique in a well-known system.  The claims apply the well-known technique of flow control to the well-known system of a shared receive queue.  D1 teaches the well-known system comprising a shared receive queue comprising work queue elements.  D2 teaches the well-known technique of flow control, comprising sending a message to a requester to reduce requests when the device experiences congestion, i.e. when a threshold is exceeded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have implemented the well-known technique of flow control in the well-known system of shared receive queue to reduce congestion at the queue and reduce data loss experienced when rates exceed the processing abilities of the queue.

	Regarding claims 2 and 12, the primary reference further teaches a packet processing pipeline configured to: process the request messages and monitor consumption of the WQEs (Referring to Figures 3-5, Driver program 50 periodically checks (monitors consumption) whether the number of remaining WQEs 64 in SRQ 62 (or equivalently, the number of available buffers) has dropped below a predefined threshold limit, at a queue checking step 96. This limit is typically set in software based on a tradeoff between the desired memory footprint and the expected rate of packet arrival on the participating QPs 60. When the number of remaining WQEs has dropped below the limit, driver program 50 reserves one or more additional buffers 66 and writes corresponding WQEs 64 to SRQ 62, at a WQE posting step 98 (process the request messages). At this stage, host computer 22 is ready to receive further send packets, at a packet arrival step 100.  See paragraph 0068-0070.)
	D1 does not disclose send the response message.
D2 teaches in response to detection of congestion at a queue q2 associated with egress ports 154 of destination switch 150, switch 150 can send an SFC signal to source switch 110. Congestion can be detected based on one or more of: a queue level equaling or exceeding a threshold level (consumption of the requester exceeds the policing threshold) and/or a rate of change of queue occupancy of one or more of queues q1 to q3. SFC can be used by source switch 110 to reduce the transmission (TX) rate or pause transmission at host 100-0 to at least congested queue q2, and potentially one or more other queues. The SFC signal can convey one or more of: IP address of sender network interface device, IP address of congested switch, IP address of destination network interface device, Differentiated Services Code Point (DSCP) (e.g., identifier of congested queue), pause duration (to be applied against a reference start time), or remote direct memory access (RDMA) queue pair (QP) number or other transport protocol endpoint identifier (e.g., Transmission Control Protocol (TCP) port, or others). Source flow control (SFC) signaling can be conveyed using L2 (e.g., Ethernet) or L3 (e.g., IP) protocol communications, in some examples (sending a response message to the requester that results in reducing the consumption of the requester). SFC is sent using L3 protocol and can be forwarded multiple hops. SFC packet is compatible with L3 routing.  See paragraphs 0015-0017.
	The claims are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.  The claims represent the application of a well-known technique in a well-known system.  The claims apply the well-known technique of flow control to the well-known system of a shared receive queue.  D1 teaches the well-known system comprising a shared receive queue comprising work queue elements.  D2 teaches the well-known technique of flow control, comprising sending a message to a requester to reduce requests when the device experiences congestion, i.e. when a threshold is exceeded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have implemented the well-known technique of flow control in the well-known system of shared receive queue to reduce congestion at the queue and reduce data loss experienced when rates exceed the processing abilities of the queue.

	Regarding claims 3 and 13, D1 does not disclose wherein the response message is a RNR NAK (receiver not ready negative acknowledgment).
D2 teaches in response to detection of congestion at a queue q2 associated with egress ports 154 of destination switch 150, switch 150 can send an SFC signal to source switch 110. Congestion can be detected based on one or more of: a queue level equaling or exceeding a threshold level (consumption of the requester exceeds the policing threshold) and/or a rate of change of queue occupancy of one or more of queues q1 to q3. SFC can be used by source switch 110 to reduce the transmission (TX) rate or pause transmission at host 100-0 to at least congested queue q2, and potentially one or more other queues. The SFC signal can convey one or more of: IP address of sender network interface device, IP address of congested switch, IP address of destination network interface device, Differentiated Services Code Point (DSCP) (e.g., identifier of congested queue), pause duration (to be applied against a reference start time), or remote direct memory access (RDMA) queue pair (QP) number or other transport protocol endpoint identifier (e.g., Transmission Control Protocol (TCP) port, or others). Source flow control (SFC) signaling can be conveyed using L2 (e.g., Ethernet) or L3 (e.g., IP) protocol communications, in some examples (sending a response message to the requester that results in reducing the consumption of the requester, equivalent to RNR NAK). SFC is sent using L3 protocol and can be forwarded multiple hops. SFC packet is compatible with L3 routing.  See paragraphs 0015-0017.
	The claims are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.  The claims represent the application of a well-known technique in a well-known system.  The claims apply the well-known technique of flow control to the well-known system of a shared receive queue.  D1 teaches the well-known system comprising a shared receive queue comprising work queue elements.  D2 teaches the well-known technique of flow control, comprising sending a message to a requester to reduce requests when the device experiences congestion, i.e. when a threshold is exceeded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have implemented the well-known technique of flow control in the well-known system of shared receive queue to reduce congestion at the queue and reduce data loss experienced when rates exceed the processing abilities of the queue.

Regarding claims 4 and 14, D1 does not disclose wherein the response message includes an  acknowledge syndrome indicating a credit count that results in reducing the WQE consumption of the requester.
D2 teaches in response to detection of congestion at a queue q2 associated with egress ports 154 of destination switch 150, switch 150 can send an SFC signal to source switch 110. Congestion can be detected based on one or more of: a queue level equaling or exceeding a threshold level (consumption of the requester exceeds the policing threshold) and/or a rate of change of queue occupancy of one or more of queues q1 to q3. SFC can be used by source switch 110 to reduce the transmission (TX) rate or pause transmission at host 100-0 to at least congested queue q2, and potentially one or more other queues. The SFC signal can convey one or more of: IP address of sender network interface device, IP address of congested switch, IP address of destination network interface device, Differentiated Services Code Point (DSCP) (e.g., identifier of congested queue), pause duration (to be applied against a reference start time, equivalent to an acknowledge syndrome indicating a credit count that results in reducing the consumption as the SFC signal acts to reduce the consumption of the requestor), or remote direct memory access (RDMA) queue pair (QP) number or other transport protocol endpoint identifier (e.g., Transmission Control Protocol (TCP) port, or others). Source flow control (SFC) signaling can be conveyed using L2 (e.g., Ethernet) or L3 (e.g., IP) protocol communications, in some examples (sending a response message to the requester that results in reducing the consumption of the requester, equivalent to RNR NAK). SFC is sent using L3 protocol and can be forwarded multiple hops. SFC packet is compatible with L3 routing.  See paragraphs 0015-0017.
	The claims are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.  The claims represent the application of a well-known technique in a well-known system.  The claims apply the well-known technique of flow control to the well-known system of a shared receive queue.  D1 teaches the well-known system comprising a shared receive queue comprising work queue elements.  D2 teaches the well-known technique of flow control, comprising sending a message to a requester to reduce requests when the device experiences congestion, i.e. when a threshold is exceeded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have implemented the well-known technique of flow control in the well-known system of shared receive queue to reduce congestion at the queue and reduce data loss experienced when rates exceed the processing abilities of the queue.

	Regarding claims 5 and 15, the primary reference further teaches wherein monitoring WQE consumption by the requesters is performed over a predetermined time period (Referring to Figures 3-5, Driver program 50 periodically checks (monitors consumption) whether the number of remaining WQEs 64 in SRQ 62 (or equivalently, the number of available buffers) has dropped below a predefined threshold limit, at a queue checking step 96 (equivalent to a predetermined time).  This limit is typically set in software based on a tradeoff between the desired memory footprint and the expected rate of packet arrival on the participating QPs 60. When the number of remaining WQEs has dropped below the limit, driver program 50 reserves one or more additional buffers 66 and writes corresponding WQEs 64 to SRQ 62, at a WQE posting step 98. At this stage, host computer 22 is ready to receive further send packets, at a packet arrival step 100.  See paragraph 0068-0070.)
	D1 does not disclose reducing the WQE consumption of the requester is performed for a subsequent predetermined time period.
D2 teaches in response to detection of congestion at a queue q2 associated with egress ports 154 of destination switch 150, switch 150 can send an SFC signal to source switch 110. Congestion can be detected based on one or more of: a queue level equaling or exceeding a threshold level (consumption of the requester exceeds the policing threshold) and/or a rate of change of queue occupancy of one or more of queues q1 to q3. SFC can be used by source switch 110 to reduce the transmission (TX) rate or pause transmission at host 100-0 to at least congested queue q2, and potentially one or more other queues. The SFC signal can convey one or more of: IP address of sender network interface device, IP address of congested switch, IP address of destination network interface device, Differentiated Services Code Point (DSCP) (e.g., identifier of congested queue), pause duration (to be applied against a reference start time, equivalent to reducing is performed for a subsequent predetermined time period), or remote direct memory access (RDMA) queue pair (QP) number or other transport protocol endpoint identifier (e.g., Transmission Control Protocol (TCP) port, or others). Source flow control (SFC) signaling can be conveyed using L2 (e.g., Ethernet) or L3 (e.g., IP) protocol communications, in some examples (sending a response message to the requester that results in reducing the consumption of the requester, equivalent to RNR NAK). SFC is sent using L3 protocol and can be forwarded multiple hops. SFC packet is compatible with L3 routing.  See paragraphs 0015-0017.
	The claims are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.  The claims represent the application of a well-known technique in a well-known system.  The claims apply the well-known technique of flow control to the well-known system of a shared receive queue.  D1 teaches the well-known system comprising a shared receive queue comprising work queue elements.  D2 teaches the well-known technique of flow control, comprising sending a message to a requester to reduce requests when the device experiences congestion, i.e. when a threshold is exceeded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have implemented the well-known technique of flow control in the well-known system of shared receive queue to reduce congestion at the queue and reduce data loss experienced when rates exceed the processing abilities of the queue.

	Regarding claim 6, the primary reference further teaches initializing a counter associated with the requester at a beginning of the predetermined time period; and incrementing the counter when the requester consumes a WQE (Referring to Figures 3-5, Driver program 50 periodically checks (monitors consumption) whether the number of remaining WQEs 64 in SRQ 62 (or equivalently, the number of available buffers) has dropped below a predefined threshold limit, at a queue checking step 96 (equivalent to a counter as the numbers are tracked by definition, beginning at zero, initialization, and equivalently incremented as the number of WQEs increase).  This limit is typically set in software based on a tradeoff between the desired memory footprint and the expected rate of packet arrival on the participating QPs 60. When the number of remaining WQEs has dropped below the limit, driver program 50 reserves one or more additional buffers 66 and writes corresponding WQEs 64 to SRQ 62, at a WQE posting step 98. At this stage, host computer 22 is ready to receive further send packets, at a packet arrival step 100.  See paragraph 0068-0070.)

	Regarding claims 7 and 16, the primary reference further teaches wherein the policing threshold is related to a quality of service value associated with the requester (Referring to Figures 3-5, Driver program 50 periodically checks (monitors consumption) whether the number of remaining WQEs 64 in SRQ 62 (or equivalently, the number of available buffers) has dropped below a predefined threshold limit, at a queue checking step 96.  This limit is typically set in software based on a tradeoff between the desired memory footprint and the expected rate of packet arrival on the participating QPs 60 (equivalently related to a quality of service value associated with the requester as the memory footprint and rate of arrival correspond to quality of service). When the number of remaining WQEs has dropped below the limit, driver program 50 reserves one or more additional buffers 66 and writes corresponding WQEs 64 to SRQ 62, at a WQE posting step 98. At this stage, host computer 22 is ready to receive further send packets, at a packet arrival step 100.  See paragraph 0068-0070.)

	Regarding claims 8 and 17, the primary reference further teaches wherein the policing threshold is related to a bandwidth requirement associated with the requester (Referring to Figures 3-5, Driver program 50 periodically checks (monitors consumption) whether the number of remaining WQEs 64 in SRQ 62 (or equivalently, the number of available buffers) has dropped below a predefined threshold limit, at a queue checking step 96.  This limit is typically set in software based on a tradeoff between the desired memory footprint and the expected rate of packet arrival on the participating QPs 60 (equivalently related to bandwidth associated with the requester). When the number of remaining WQEs has dropped below the limit, driver program 50 reserves one or more additional buffers 66 and writes corresponding WQEs 64 to SRQ 62, at a WQE posting step 98. At this stage, host computer 22 is ready to receive further send packets, at a packet arrival step 100.  See paragraph 0068-0070.)

	Regarding claims 9 and 18, D1 does not disclose reducing the WQE consumption of the requester.
D1 teaches when a SRQ WQE available value is below a threshold.  See paragraph 0068-0070.  D2 teaches in response to detection of congestion at a queue q2 associated with egress ports 154 of destination switch 150, switch 150 can send an SFC signal to source switch 110. Congestion can be detected based on one or more of: a queue level equaling or exceeding a threshold level (consumption of the requester exceeds the policing threshold) and/or a rate of change of queue occupancy of one or more of queues q1 to q3. SFC can be used by source switch 110 to reduce the transmission (TX) rate or pause transmission at host 100-0 to at least congested queue q2, and potentially one or more other queues. The SFC signal can convey one or more of: IP address of sender network interface device, IP address of congested switch, IP address of destination network interface device, Differentiated Services Code Point (DSCP) (e.g., identifier of congested queue), pause duration (to be applied against a reference start time, equivalent to reducing is performed for a subsequent predetermined time period), or remote direct memory access (RDMA) queue pair (QP) number or other transport protocol endpoint identifier (e.g., Transmission Control Protocol (TCP) port, or others). Source flow control (SFC) signaling can be conveyed using L2 (e.g., Ethernet) or L3 (e.g., IP) protocol communications, in some examples (sending a response message to the requester that results in reducing the consumption of the requester, equivalent to RNR NAK). SFC is sent using L3 protocol and can be forwarded multiple hops. SFC packet is compatible with L3 routing.  See paragraphs 0015-0017.
	The claims are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.  The claims represent the application of a well-known technique in a well-known system.  The claims apply the well-known technique of flow control to the well-known system of a shared receive queue.  D1 teaches the well-known system comprising a shared receive queue comprising work queue elements.  D2 teaches the well-known technique of flow control, comprising sending a message to a requester to reduce requests when the device experiences congestion, i.e. when a threshold is exceeded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have implemented the well-known technique of flow control in the well-known system of shared receive queue to reduce congestion at the queue and reduce data loss experienced when rates exceed the processing abilities of the queue.

	Regarding claims 10 and 19, the primary reference further teaches wherein the policing threshold is dynamically adjusted based on a SRQ WQE available value (Referring to Figures 3-5, This limit, threshold, is typically set in software (dynamically) based on a tradeoff between the desired memory footprint and the expected rate of packet arrival on the participating QPs 60, equivalent to SRQ WQE available value.  See paragraph 0069.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnsen et al. (US 20210152477 A1) - using multiple CE (congestion experienced) flags in both FECN (forward explicit congestion notification) and BECN (backward explicit congestion notification) in a high performance computing environment.
Hurson et al. (US 20190342199 A1) - configuration of a transmitting network device to identify a source queue-pair identifier in at least some of the packets that are transmitted to an endpoint destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462